Exhibit 10.7

 

INCENTIVE STOCK OPTION AGREEMENT

PURSUANT TO THE GENERAL DYNAMICS CORPORATION

EQUITY COMPENSATION PLAN

 

THIS OPTION AGREEMENT (the “Agreement”) dated as of [            ] (the “Grant
Date”), is made between General Dynamics Corporation (the “Company”) and
[            ] (the “Optionee”).

 

WHEREAS, the Company sponsors the General Dynamics Corporation Equity
Compensation Plan (the “Plan”), pursuant to which the Company may grant Options
to purchase shares of Common Stock;

 

WHEREAS, the Company desires to grant the Optionee an “incentive stock option”
to purchase the number of shares of Common Stock provided for herein; and

 

WHEREAS, the Company may also grant other Options to the Grantee on the Grant
Date (such other Options, together with this Option, being hereinafter referred
to as the “Total Option Grant”).

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

1. Grant of Option.

 

(a) Number of Shares; Type of Option. The Company hereby grants to the Optionee
an Option to purchase [            ] shares of Common Stock (the “Option Shares”
and, together with the shares of Common Stock subject to the Total Option Grant,
the “Total Option Shares”) on the terms and conditions set forth in this
Agreement. The Option is intended to be treated as an ISO.

 

(b) Incorporation of Plan by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement will
have the definitions set forth in the Plan. The Committee will have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decisions will be binding and
conclusive upon the Optionee and the Optionee’s legal representative in respect
of any questions arising under the Plan or this Agreement. If there exists any
inconsistency between the terms of this Agreement and the Plan, the terms
contained in the Plan will govern. If there exists an inconsistency between the
terms of the Option as provided for herein (including but not limited to terms
relating to the number of Option Shares, the Stated Expiration Date, the
exercise price and the exercisability of the Option) and the terms as indicated
in the records maintained by Company, the terms as indicated in the records of
the Company will govern.



--------------------------------------------------------------------------------

2. Terms and Conditions.

 

(a) Exercise Price. The exercise price for the purchase of Option Shares upon
the exercise of all or any portion of the Option will be $[            ] per
share of Common Stock.

 

(b) Expiration Date. Subject to earlier expiration as provided in Section 2(e)
below, the Option will expire at the close of business on the business day
immediately preceding the fifth anniversary of the date hereof (the “Stated
Expiration Date”).

 

(c) Exercisability of Option. The Total Option Grant will become vested and
exercisable with respect to one-half (1/2) of the Total Option Shares on the
first anniversary of the Grant Date and with respect to the remaining Total
Option Shares on the second anniversary of the Grant Date, in each case, only if
the Optionee is employed as an employee of the Company as of the applicable
vesting date or dies prior to the applicable vesting date while employed by the
Company; provided, however, if, the Optionee’s employment is terminated as a
result of one of the events specified in Section 2(e)(i) (other than death),
then the Total Option Grant will become vested and exercisable on the
anniversary of the Grant Date next following such termination of employment with
respect to a number of Total Option Shares equal to the excess of (i) product of
(A) the number of Total Option Shares and (B) a fraction, the numerator of which
will be the number of days from January 1 of the year in which the Grant Date
occurs to the last day of the month in which such termination of employment
occurs and the denominator of which will be 730, such product to be rounded down
to the nearest whole share over (ii) the number of Total Option Shares, if any,
with respect to which the Total Option Grant had become vested and exercisable
prior to such termination of employment (the “Pro Rated Option Shares”). To the
extent that the Total Option Grant includes Options that are intended to be
ISO’s (the “ISO Option Shares”), the Total Option Shares that become vested and
exercisable on the first anniversary of the Grant Date will all be ISO Option
Shares, to the extent not inconsistent with Section 422 of the Code. The number
of Pro Rated Option Shares that will be ISO Option Shares will be equal to the
lesser of (i) the number of Pro Rated Option Shares or (ii) the number of ISO
Option Shares that have not become vested and exercisable as of the date on
which the Optionee’s employment terminates (the “Pro Rated ISO Shares”). The
number of Pro Rated Option Shares that will be Total Option Shares subject to a
Non-Statutory Stock Option will be equal to the excess, if any, of (i) the
number of Pro Rated Option Shares over (ii) the number of Pro Rated ISO Shares.
Notwithstanding the foregoing, the Total Option Grant, to the extent then
outstanding, will become immediately vested and exercisable upon the occurrence
of a Change in Control.

 

(d) Method of Exercise. The exercise price for any shares purchased pursuant to
the exercise of all or part of the Option will be paid in accordance with
Section 10(d) of the Plan.

 

2



--------------------------------------------------------------------------------

(e) Exercise Following Termination. Notwithstanding anything in this Agreement
to the contrary, the Option will expire upon the Optionee’s termination of
employment; provided, however that to the extent the Option is exercisable at
the time of such termination or may become exercisable following such
termination pursuant to the first sentence of Section 2(c) above, the Option
will expire as follows:

 

(i) Death; Disability; Retirement; Divestiture. Three (3) years (but in no event
later than the Stated Expiration Date) following the Optionee’s termination of
employment due to death, total and permanent disability, Retirement or as a
result of a divestiture or discontinued operation of a division or a Subsidiary
with which the Optionee was associated. For purposes of this Agreement,
“Retirement” means, (A) with respect to an employee who is not an elected
officer of the Company on the date on which the employee’s employment with the
Company terminates, the termination of employment after the attainment of age 55
with at least five (5) or more years of continuous service and (B) with respect
to an employee who is an elected officer of the Company on the date on which the
employee’s employment with the Company terminates, termination of employment
after attaining age 55 with the consent of the Chief Executive Officer of the
Company.

 

(ii) Lay-Off. One (1) year (but in no event later than the Stated Expiration
Date) following the Optionee’s termination of employment if the Optionee’s
employment terminates due to lay-off (other than as a result of a divestiture or
discontinued operation of a division or a Subsidiary).

 

(iii) Other than Death; Disability; Retirement; Divestiture; Lay-Off. Ninety
(90) days (but in no event later than the Stated Expiration Date) following the
Optionee’s termination of employment for any reason (other than those set forth
in clauses (i) and (ii) above).

 

(f) Nontransferability. The Option granted hereunder is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution, and the
Option may be exercised during the lifetime of the Optionee only by the Optionee
or the Optionee’s guardian or legal representative. The terms of the Option will
be binding upon the beneficiaries, executors, administrators, heirs and
successors of the Optionee.

 

3. Miscellaneous.

 

(a) No Right to Continued Employment. Nothing in the Plan or in this Agreement
will confer upon the Optionee any right to continue in the employ of the Company
nor interfere with or restrict in any way the right of the Company, which is
hereby expressly reserved, to remove, terminate or discharge the Optionee at any
time for any reason whatsoever, with or without cause.

 

 

3



--------------------------------------------------------------------------------

(b) Modification; Entire Agreement; Waiver. No change, modification or waiver of
any provision of this Agreement will be valid unless the same is agreed to in
writing by the parties hereto. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supercede all prior communications,
representations and negotiations in respect thereof. The failure of the Company
to enforce at any time any provision of this Agreement will in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

(c) Bound by Plan and Other Related Documents. By accepting this Option, the
Optionee acknowledges that the Optionee has received a copy of the Plan and
General Dynamics Corporate Policy 03-103, “Detection and Prevention of Insider
Trading in General Dynamics Corporation Securities” (the “Trading Policy”) and
has had an opportunity to review the Plan and the Trading Policy and agrees to
be bound by all the terms and provisions of the Plan and the Trading Policy.

 

(d) Successors. The terms of this Agreement will be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the
beneficiaries, executors, administrators, heirs and successors of the Optionee.

 

4